Order and'judgment (one paper), Supreme Court* New York County, entered March 7, 1972* unanimously reversed, on the law, without costs and without disbursements, and the. petition dismissed. Petitioner’s service in the Army Reserve .was. not service in time of war contemplated.; by section 6 of article Y of the State Constitution and section 85 of the Ciyil Service Law. (Matter of Bahill v. Bronstein, '■ 40 A D 2d 636.;. Scott v. Bronstein, 40 Á D 2d 955; General Construction Law, §;13-a.) Concur — McGivern, J. P., Nunez, Murphy* Capozzoli arid Macken, JJ; .